UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Act of 1934 Date of Report (date of earliest event report):February 18, 2011 GEOKINETICS INC. (Exact name of registrant as specified in its charter) Delaware 001-33460 94-1690082 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification Number) 1500 CityWest Blvd., Suite 800 Houston, Texas 77042 (Address of principal executive offices) (713)850-7600 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17CFR230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17CFR240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17CFR240.13e-4(c)) ITEM 7.01 Regulation FD Disclosure On February 17, 2011, Geokinetics Inc., a Delaware corporation (the "Company"), issued a press release announcing the participation of Richard F. Miles, the Company’s President and Chief Executive Officer, at the EnerCom Oil & Services Conference IX in San Francisco, CA on Tuesday, February 22, 2011 at 5:20 p.m. EDT (2:20 p.m. PDT, 4:20 p.m. CDT).The slide presentation and a link to the live audio webcast will be available on the Company’s website at http://www.geokinetics.com on the day of the presentation.A copy of the press release is attached as Exhibit 99.1, the contents of which are furnished in their entirety. The information in Item 7.01 of this Current Report on Form 8-K, including the exhibits, is deemed to be “furnished” and shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such a filing. ITEM 9.01 Financial Statements and Exhibits. (d) Exhibits Press release dated February 17, 2011 announcing participation in EnerCom Oil & Services Conference IX. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. GEOKINETICS INC. Date: February 18, 2011 By: /s/ William L. Moll, Jr. William L. Moll, Jr., Vice President, General Counsel and Corporate Secretary
